NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 10-2741
                                     ___________

                                  ZHONG QIN HU,
                                                      Petitioner

                                           v.

                 ATTORNEY GENERAL OF THE UNITED STATES

                     ____________________________________

                      On Petition for Review of an Order of the
                            Board of Immigration Appeals
                            (Agency No. A099-599-478)
                   Immigration Judge: Honorable Frederic G. Leeds
                     ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    July 6, 2011

          Before: MCKEE, Chief Judge, SMITH and GARTH, Circuit Judges

                             (Opinion filed: July 14, 2011)
                                    ___________

                                      OPINION
                                     ___________

PER CURIAM

      Zhong Hu, a citizen of China, petitions for review of the Board of Immigration

Appeals‟ (“BIA”) order denying her motion to reopen. For the reasons that follow, we

                                           1
will deny the petition.

                                             I

       Hu entered the United States in 1998 without a valid entry document. In 2006, the

Department of Homeland Security issued Hu a notice to appear, charging her with

removability. Before the IJ, Hu sought asylum, withholding of removal, and protection

under the Convention Against Torture, alleging that she feared she would be subject to

forced sterilization and severe economic sanctions for violating China‟s one-child policy

because she gave birth to two children in the United States. The IJ denied relief and the

BIA dismissed Hu‟s appeal. Hu filed in this Court a petition for review, but the petition

was voluntarily dismissed with prejudice. See C.A. No. 09-3535.

       In October 2009, while her first petition for review was pending, Hu filed a motion

to reopen, followed by a motion to remand (which was essentially a supplement to the

first motion), with the BIA. Between the two filings, Hu submitted hundreds of pages of

supporting documents, which, she asserted, establish changed circumstances in Fujian

Province and her native Zhejiang Province, i.e., that authorities in those areas permit and

perform forced sterilizations and that they impose severe economic sanctions on those

who violate China‟s family planning laws. Among the myriad documents she submitted

were the report of Dr. Flora Sapio of the Julius-Maximilians University in Germany,

which calls into question the validity of the State Department‟s 2007 country profile on

asylum claims related to China (the “2007 Profile”), and Dr. Sapio‟s curriculum vitae.

She also included a large number of documents describing the practices of family
                                             2
planning authorities in different locations within Fujian and Zhejiang Provinces.

       The BIA described all of the evidence Hu presented, but held that her motion to

reopen was time-barred and that her evidence failed to demonstrate changed

circumstances that would exempt the motion from the applicable time limitations. The

BIA noted that some of Hu‟s evidence had been previously submitted and that other

evidence was not properly authenticated. With regard to the documents describing

various municipalities‟ family planning policies, the BIA reasoned that Hu failed to

explain how the regulations affect her, given that the regulations were from areas other

than Hu‟s hometown, and many were from a different province altogether. In addition,

some of the documents were either incomplete or had been deemed unpersuasive in prior

BIA decisions. Next, the BIA viewed the submission of the Sapio report as an

unpersuasive attempt to undermine the BIA‟s decision in In re J-W-S-, 24 I. & N. Dec.

185 (BIA 2007), which relied on the 2007 Profile, among other evidence, for the

proposition that China does not forcibly sterilize Chinese nationals who return after

having multiple children abroad. See id. at 190-91. The BIA also concluded that Hu

failed to demonstrate that she would face economic harm amounting to persecution.

Finally, the BIA declined to remand the matter for further proceedings.

       Hu timely filed this petition for review.

                                             II

       We have jurisdiction pursuant to 28 U.S.C. § 1252(a) to review the BIA‟s denial

of Hu‟s motion to reopen. We review the BIA‟s decision for an abuse of discretion. See
                                              3
Sevoian v. Ashcroft, 290 F.3d 166, 174 (3d Cir. 2002). Under that standard, we will not

disturb the BIA‟s decision unless it was “arbitrary, irrational, or contrary to law.” Id.

(quotation marks and citation omitted).

       A motion to reopen must be filed with the BIA “within 90 days of the date of entry

of a final administrative order of removal.” INA § 240(c)(7)(C)(i) [8 U.S.C.

§ 1229a(c)(7)(C)(i)]. However, the 90-day limitation does not apply to a motion to

reopen if that motion is based on “changed country conditions arising in the country of

nationality . . . if such evidence is material and was not available and would not have

been discovered or presented at the previous proceeding.” INA § 240(c)(7)(C)(ii).

Further, a motion to reopen must establish prima facie eligibility for asylum. See Guo v.

Ashcroft, 386 F.3d 556, 563 (3d Cir. 2004). This requires “the applicant to produce

objective evidence showing a „reasonable likelihood‟ that he can establish [that he is

entitled to relief].” Id. (quoting Sevoian, 290 F.3d at 175).

       Hu raises five primary arguments in her petition for review. First, Hu argues that

the BIA erred in declining to consider some of her supporting documents because they

had not been authenticated. Official records entered into evidence “in any proceeding”

before an Immigration Judge or the BIA must be authenticated. 8 C.F.R. § 1287.6(a),

(b)(1), (c)(1). In Hu‟s view, the authentication requirement of 8 C.F.R. § 1287.6 does not

apply to motions to reopen; rather, a motion to reopen need only allege a prima facie

case. Only when the removal proceeding is reopened and a merits hearing is held, Hu‟s

argument goes, is the authentication requirement triggered. Hu‟s argument is misplaced.
                                              4
As the Government notes, the plain language of § 1287.6 indicates that the authentication

requirement applies “in any proceeding,” including a motion to reopen. The BIA held

that, although authentication need not be accomplished solely by the methods set forth in

§ 1287.6, see Liu v. Ashcroft, 372 F.3d 529, 533 (3d Cir. 2004), Hu failed to authenticate

the documents at issue by any means. Hu does not dispute that the documents were not

authenticated. Rather, she incorrectly contends that she did not need to authenticate the

records in this context. We perceive no abuse of discretion by the BIA in requiring some

effort by Hu to authenticate the records.

       Hu‟s second argument is two-fold. First, she argues that the BIA acted improperly

by rejecting some of her supporting documents as incomplete or previously deemed

unpersuasive without specifying which documents it was referring to. As we have

previously explained:

              [T]he „BIA abuses its discretion if it fails completely to
              address evidence of changed country circumstances offered
              by a petitioner . . . . The BIA should demonstrate that it has
              considered such evidence, even if only to dismiss it. In so
              doing, the BIA should provide us with more than cursory,
              summary or conclusory statements, so that we are able to
              discern its reasons for declining to afford relief to a petitioner.
              On the other hand, we do not hold . . . that where the BIA has
              given reasoned consideration to the petition, and made
              adequate findings, it must expressly parse or refute on the
              record each individual argument or piece of evidence offered
              by the petitioner . . . . While the BIA must consider such
              evidence, it may do so in summary fashion without a
              reviewing court presuming that it has abused its discretion.‟

Zheng v. Att‟y Gen., 549 F.3d 260, 268 (3d Cir. 2008) (quoting Wang v. BIA, 437 F.3d
5
270, 275 (2d Cir. 2006). We do not think the BIA ran afoul of Zheng in this instance.

Although greater specificity with regard to which documents it considered incomplete or

unpersuasive based on prior cases might have been helpful, the BIA‟s opinion reflects

both that it considered the voluminous evidence before it -- albeit summarily -- and the

reasons for its decision.

       Relatedly, Hu suggests that the BIA‟s decision, as a whole, reflects a failure to

adequately analyze the evidence presented. Relying on Zheng and one of this Court‟s

non-precedential opinions, Hu argues that the BIA simply listed the documents submitted

without giving the documents due consideration. We disagree with Hu‟s characterization

of the BIA‟s opinion. Though a mere recitation of the evidence would not suffice, the

BIA‟s opinion reflects more. In setting forth its list of Hu‟s numerous documents, the

BIA first identified those documents that were previously submitted and, thus, not

properly considered in a motion to reopen. The second paragraph of the BIA‟s list

identified conceivably material evidence, which, for reasons stated later in the opinion,

was either excluded from consideration or deemed unpersuasive. And the final portion of

the list discusses those documents that the BIA rejected for lack of authentication. The

list of which Hu complains thus reflects the BIA‟s effort to organize and evaluate the

voluminous evidence before it, not a mere regurgitation of the list of attachments in Hu‟s

motion to reopen.

       Next, Hu argues that the BIA violated her right to due process by requiring her to

submit evidence of changed circumstances in a narrow geographic area while relying on
                                             6
country reports -- particularly the 2007 Profile -- that described conditions with regard to

China, as a whole. To prevail on her motion to reopen, Hu had to demonstrate changed

circumstances at either the national or relevant local level in China, see Shao v. Mukasey,

546 F.3d 138, 163-65 (2d Cir. 2008); In re S-Y-G-, 24 I. & N. Dec. 247, 251 (BIA 2007),

and that she “violated [the] family planning policy as established in [her] local province,

municipality, or other relevant area . . . .” S-Y-G-, 24 I. & N. Dec. at 251. In denying the

motion to reopen, the BIA cited its prior decisions for the proposition that, at the national

level, China does not have a policy of forcibly sterilizing returning Chinese who had

multiple children while out of the country. Having failed to demonstrate a national

policy of forced sterilization, Hu bore the burden of demonstrating that such a policy is

enforced at the relevant local level. The BIA appropriately questioned the relevance of

her Fujian Province evidence, given that Hu is from Zhejiang Province. And although

Hu presented evidence regarding practices in Zhejiang Province, that evidence was not

authenticated, so the BIA acted within its discretion in rejecting that evidence. Thus, Hu

has not shown that the BIA acted arbitrarily, irrationally, or contrary to the law.

       Fourth, Hu argues that the BIA rejected Dr. Sapio‟s critique of the 2007 Profile

without providing a reason for doing so. This is yet another claim that the BIA did not

give due consideration to the evidence before it, in violation of the rule we announced in

Zheng. Like Hu‟s other such claims, this argument lacks merit. The BIA is permitted to

credit the State Department reports in rendering decisions. Cf. Ambartsoumian v.

Ashcroft, 388 F.3d 85, 89 (3d Cir. 2004) (“[W]e have held that State Department reports
                                              7
may constitute „substantial evidence‟ for the purposes of reviewing immigration

decisions.”); Lal v. INS, 255 F.3d 998, 1023 (9th Cir. 2001) (describing State Department

country reports as the “most appropriate” and “perhaps best resource” on country

conditions). The opinion in this case demonstrates that the BIA considered the

continuing relevance of the 2007 Profile in light of Dr. Sapio‟s report, but concluded that

the report alone was insufficient to undermine the Profile, especially given that the State

Department had not indicated any change in its view of the Profile‟s conclusions. In

short, the BIA weighed competing views and reasoned that Dr. Sapio‟s report was less

compelling. That is all that Zheng requires.

       Finally, Hu takes issue with the BIA‟s determination that reopening was not

warranted based on her claim that she will be subjected to persecutive fines. The BIA

held that: “[Hu] has not shown that she would be subjected to economic harm amounting

to persecution . . . . She has not met the requirements of Section 240(c)(7)(C)(ii) of the

[INA].” Read together, these statements evince the BIA‟s determination that Hu failed to

satisfy her burden of demonstrating that she was entitled to reopening based on changed

conditions in China regarding fines imposed on those who violate the one-child law. The

BIA‟s decision was not an abuse of discretion, given that the only evidence Hu cited in

support of her argument was a Zhejiang Province law that has been in force since 2002.

       To the extent that the BIA also considered whether Hu made out a prima facie

case of economic persecution, as required to warrant reopening, we read the BIA‟s

opinion to hold that Hu provided insufficient evidence of her financial circumstances to
                                               8
permit the conclusion that any fines she may face would amount to persecution. Because

such evidence is required to assess the impact of economic sanctions, see In re T-Z-, 24

I. & N. Dec. 163, 174-75 (BIA 2007); cf. Guan Shan Liao v. U.S. Dep‟t of Justice, 293
F.3d 61, 69-70 (2d Cir. 2002) (petitioner failed to demonstrate that fines imposed on him

amounted to past economic persecution because he introduced no evidence about his

income, net worth, or other financial circumstances at the time the fines were imposed),

yet Hu failed to include any information about her financial circumstances in her motion

to reopen, we agree with the BIA‟s assessment.1

       Because Hu has not shown that the BIA abused its discretion in denying her

motion to reopen, we will deny the petition for review.




   1
     Relatedly, we note that Hu unsuccessfully raised an economic persecution claim in
   her asylum application, and her petition for review of that decision was voluntarily
   dismissed with prejudice.
                                            9